DETAILED ACTION
Application 16/113676, “METHOD OF EXTENDING CYCLE-LIFE OF A LITHIUM METAL SECONDARY BATTERY”, was filed on 8/27/18, and is a CIP of application 16/014623 filed on 6/21/18.  
This Office Action on the merits is in response to claims and arguments as filed on 9/2/22 and the RCE filed on 10/3/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 9/2/22 have been fully considered, but are moot in view of the new ground(s) of rejection necessitated by amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958) and Kim (US 2011/0027658).
Regarding claims 1, 5-9, 13-16 and 22, Lee’185 teaches a method comprising implementing an anode-protecting layer (item 120) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said anode-protecting layer comprises a conductive elastomer composite having a conductive reinforcement material dispersed in an elastomeric matrix material (paragraphs [0056-0058]) and said layer of conductive elastomer composite has a thickness from 1 nm to 100 micrometers (paragraph [0017]).
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee’185 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Claim 1 further requires that the conductive reinforcement material dispersed in an elastomeric matrix material is included at greater than 20% to 40% by weight.
This range of 20% to 40% is not expressly taught by Lee’185; however, Lee’185 does teach that the conductive reinforcement [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee’185 does not overlap the claimed range of “greater than 20% to 40%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee’185 teaches an upper limit on the most preferred conductive reinforcement weight percent of 20 %, whereas claim 1 recites a claimed range of “greater than 20% to 40% by weight”. Thus the lower endpoint of the claimed range does not overlap with the preferred range of Lee’185, but is infinitely close to the range of Lee’185, because “greater than 20%” is infinitely close to 20%.  Moreover, applicant’s specification teaches that the conducting reinforcement may be included at 0.1 to 50 wt %, with the most preferred portion of the range being 0.1 to 15 wt % (see instant publication at paragraphs [0070-0071]; as-filed specification at p18:20-p19:6), meaning that the preferred portion of applicant’s broadest range substantially overlaps with the range disclosed by Lee’185. Therefore, a skilled artisan at the time of invention would have expected substantially the same properties to be achieved by the range disclosed by Lee’185 [0.5 to 20 wt %] and at least the lower portion of the instantly claimed range [above 20% to 40%].  Accordingly, the Lee’185 disclosed reinforcement material range is found to be close enough to the claimed range to support a prima facie case of obviousness.
Alternatively, as previously described Lee’185 paragraph [0068] teaches that increasing the carbon nanotube [conductive reinforcement] content increases mechanical strength, but that increasing above 20 % may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including conductive reinforcement at greater than 20% would improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee’185 does not appear to teach the anode protecting layer further including 0.1 to 40 wt % of an electrochemically stable inorganic filler which is a transition metal compound.  Since Lee ‘185 does not teach an inorganic filler comprising a transition metal compound, it follows that Lee’185 cannot teach wherein the transition metal compound is a carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal in combination with Ga, In, Sb or Bi as required by the 9/2/22 amendment.
In the battery art, Zhamu’035 teaches including in an anode protecting layer an inorganic filler of various type including transition metal compound particles or nano platelets which are the same as or similar to those claimed at 20 volume % or less for the benefit of effectively inhibiting dendrite penetration of the layer (paragraphs [0056-0058]).   
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a transition metal compound inorganic filler for the benefit of inhibiting dendrite penetration as taught by Zhamu’035.  The range disclosed by Zhamu’035 is found to lie within, or at least substantially overlap the claimed range; therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05.  

As to the composition of the inorganic filler in view of the 9/2/22 amendment, Zhamu’035 further teaches various metal compounds as the filler including combination of selenide of transition metal with an element selected from Ga, In, Sb or Bi (paragraphs [0021-0022], e.g. paragraph [0022] suggests the filler as a combination of bismuth selenide with zirconium selenide) as claimed.  
Therefore, the claimed species of inorganic material is obvious over Zhamu’035 for being overlapping in scope therewith.

Moreover, no evidence of record suggests that the claimed combination of a transition metal compound with Ga, In, Sb or Bi would produce substantially different results than the transition metal compounds omitting the Ga, In, Sb or Bi constituent.  To the contrary, the record tends to suggest similarity in performance for the inorganic fillers suggested by applicant and by Zhamu’035.*  Therefore, the claimed invention is obvious even if the specific combination including with Ga, In, Sb or Bi was not specifically taught by the cited art.  
*It is noted that the selection of single transition metals listed by Zhamu’035 [niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel] does not include those named in the current claim 1 [Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg].  However, applicant’s as filed specification lists “Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Pd, Ag, Cd, La, Ta, W, Pt, Au, Hg” as transition metals which are suitable to form the inorganic filler (applicant’s published paragraph [0025]), a listing which includes many of the same transition metals as taught by Zhamu’035 (see underlined species).  Therefore, applicant’s published paragraph [0025] sets forth a set of transition metal compounds which are found to be obvious variants of one another due to functional equivalence; therefore, the claimed set of transition metal compounds is obvious in view of the similar set of compounds set forth by Zhamu’035.
The cited art is silent as to the lithium intercalation potential of the various disclosed inorganic filler species; however, since the materials taught by Zhamu’035 include species taught in applicant’s original specification to be effective in the claimed invention, the same lithium intercalation property would be expected.  

Lee’185 further teaches that the layer 120 has mixed electronic and ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm, and an electrical conductivity from 10-7 S/cm to 100 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic and electronic conductivity, respectively.  For example, in the battery art, Viner (US 2019/0088958) teaches a mixed conductivity protective layer having ionic and electronic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the mixed conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic and electronic conductivity as was known in the art at the time of invention.  

Lee’185 teaches a material such as polyethylene oxide for the conductive elastomer (paragraph [0060]), but does not appear to teach wherein the conductive elastomer is a sulfonated elastomer, such as sulfonated perflurorelastomer as recited in claim 5.  
However, in the energy storage device art, Kim teaches ionic binder materials such as polyethylene oxide as known (paragraph [0053]), but further teaches alternative ionic binders which are sulfonated elastomers, e.g. “perfluorosulfonate ionomer” [a perfluoroelastomer], as having more desirable adhesive and filler distribution characteristics compared to the previously known binders (paragraphs [0054-0056]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfonated elastomer such sulfonated perfluoroelastomer as taught by Kim for the ionically conductive matrix material, for the benefit of obtaining desirable adhesion and filler distribution characteristics taught by Kim.  

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of 2 to 500 %; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an elastomeric matrix of the same or similar material to that claimed.
The materials recited in claims 13-16 and 22 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee’185 [0089] liquid electrolyte; Lee’185 [0015] carbon nanotube; Lee’185 [0083] lithium cobalt oxide; Kim for sulfonated elastomer material). 

The deposition/stacking sequence described in claims 6-8 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.

Claims 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Kim (US 2011/0027658) and Peebles (US 2019/0207256).
Regarding independent claim 4, the majority of the limitations are taught by the cited art as previously described in the rejection of independent claim 1.  
Lee’185 teaches carbon nanotubes as the conductive reinforcement, but does not expressly teach the conductive reinforcement material being alternate carbon reinforcement materials such as carbon nanofibers.
Zhamu’035 teaches a protective layer for an anode, wherein the protective layer comprises conductive reinforcement material which may be carbon nanotubes, or alternatively could be a different carbon reinforcement material such as carbon nanofibers (paragraph [0016], abstract).
The replacement of the carbon nanotube reinforcement material expressly taught by Lee’185 with an alternate carbon reinforcement materials such as carbon nanofibers as taught by Zhamu’035 would merely require the simple substitution of one known carbon reinforcement material for another to yield the predictable result of providing desirable electrical conductivity and mechanically strength to the protective layer; therefore, a prima facie case of obviousness exists (MPEP 2141). 

Further regarding independent claim 4 and dependent claim 9, Lee’185 does not expressly teach that the sulfonated elastomer matrix contains 0.1 to 50% of the inorganic ion conductive additives recited in the claims.
In the battery art, Peebles teaches that the stability of an electrolyte system may be improved by including sacrificial salt as a donor metal comprising additive (paragraph [0024]).  Peebles further teaches LiBOB as exemplary of the sacrificial salt (paragraph [0024]).  Peebles further teaches that < 5wt% of the additive is effective (paragraph [0024]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee’185 to include an inorganic ion conduction improving additive such as LiBOB at the claimed concentration range is found to be prima facie obvious in view of Peebles.  

The matrix including 0.1 to 50% of the ion conductivity enhancing species recited in claim 12 is suggested by the species of Lee’185 paragraph [0020], considering that the disclosed species may be utilized in combination.  Alternatively, the claimed limitations are suggested by the nonpreferred embodiment disclosed by Lee’185 as Comparative Example 7.  


Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Kim (US 2011/0027658) and Takeyama (US 2011/0143211).
Regarding claim 17-23, the cited art remains as applied to claim 14.  Lee’185 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee’185 merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Claims 1, 6-8, 13-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958) and Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043).
Regarding claims 1, 6-9, 13-16 and 22, Lee’185 teaches a method comprising implementing an anode-protecting layer (item 120) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said anode-protecting layer comprises a conductive elastomer composite having a conductive reinforcement material dispersed in an elastomeric matrix material (paragraphs [0056-0058]) and said layer of conductive elastomer composite has a thickness from 1 nm to 100 micrometers (paragraph [0017]).
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee’185 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Claim 1 further requires that the conductive reinforcement material dispersed in an elastomeric matrix material is included at greater than 20% to 40% by weight.
This range of 20% to 40% is not expressly taught by Lee’185; however, Lee’185 does teach that the conductive reinforcement [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee’185 does not overlap the claimed range of “greater than 20% to 40%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee’185 teaches an upper limit on the most preferred conductive reinforcement weight percent of 20 %, whereas claim 1 recites a claimed range of “greater than 20% to 40% by weight”. Thus the lower endpoint of the claimed range does not overlap with the preferred range of Lee’185, but is infinitely close to the range of Lee’185, because “greater than 20%” is infinitely close to 20%.  Moreover, applicant’s specification teaches that the conducting reinforcement may be included at 0.1 to 50 wt %, with the most preferred portion of the range being 0.1 to 15 wt % (see instant publication at paragraphs [0070-0071]; as-filed specification at p18:20-p19:6), meaning that the preferred portion of applicant’s broadest range substantially overlaps with the range disclosed by Lee’185. Therefore, a skilled artisan at the time of invention would have expected substantially the same properties to be achieved by the range disclosed by Lee’185 [0.5 to 20 wt %] and at least the lower portion of the instantly claimed range [above 20% to 40%].  Accordingly, the Lee’185 disclosed reinforcement material range is found to be close enough to the claimed range to support a prima facie case of obviousness.
Alternatively, as previously described Lee’185 paragraph [0068] teaches that increasing the carbon nanotube [conductive reinforcement] content increases mechanical strength, but that increasing above 20 % may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including conductive reinforcement at greater than 20% would improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee’185 does not appear to teach the anode protecting layer further including 0.1 to 40 wt % of an electrochemically stable inorganic filler which is a transition metal compound.  Since Lee ‘185 does not teach an inorganic filler comprising a transition metal compound, it follows that Lee’185 cannot teach wherein the transition metal compound is a carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal in combination with Ga, In, Sb or Bi as required by the 9/2/22 amendment.
In the battery art, Zhamu’035 teaches including in an anode protecting layer an inorganic filler of various type including transition metal compound particles or nano platelets which are the same as or similar to those claimed at 20 volume % or less for the benefit of effectively inhibiting dendrite penetration of the layer (paragraphs [0056-0058]).   
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a transition metal compound inorganic filler for the benefit of inhibiting dendrite penetration as taught by Zhamu’035.  The range disclosed by Zhamu’035 is found to lie within, or at least substantially overlap the claimed range; therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05.  

As to the composition of the inorganic filler in view of the 9/2/22 amendment, Zhamu’035 further teaches various metal compounds as the filler including combination of selenide of transition metal with an element selected from Ga, In, Sb or Bi (paragraphs [0021-0022], e.g. paragraph [0022] suggests the filler as a combination of bismuth selenide with zirconium selenide) as claimed.  
Therefore, the claimed species of inorganic material is obvious over Zhamu’035 for being overlapping in scope therewith.

Moreover, no evidence of record suggests that the claimed combination of a transition metal compound with Ga, In, Sb or Bi would produce substantially different results than the transition metal compounds omitting the Ga, In, Sb or Bi constituent.  To the contrary, the record tends to suggest similarity in performance for the inorganic fillers suggested by applicant and by Zhamu’035.*  Therefore, the claimed invention is obvious even if the specific combination including with Ga, In, Sb or Bi was not specifically taught by the cited art.  
*It is noted that the selection of single transition metals listed by Zhamu’035 [niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel] does not include those named in the current claim 1 [Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg].  However, applicant’s as filed specification lists “Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Pd, Ag, Cd, La, Ta, W, Pt, Au, Hg” as transition metals which are suitable to form the inorganic filler (applicant’s published paragraph [0025]), a listing which includes many of the same transition metals as taught by Zhamu’035 (see underlined species).  Therefore, applicant’s published paragraph [0025] sets forth a set of transition metal compounds which are found to be obvious variants of one another due to functional equivalence; therefore, the claimed set of transition metal compounds is obvious in view of the similar set of compounds set forth by Zhamu’035.
The cited art is silent as to the lithium intercalation potential of the various disclosed inorganic filler species; however, since the materials taught by Zhamu’035 include species taught in applicant’s original specification to be effective in the claimed invention, the same lithium intercalation property would be expected.  

Lee’185 further teaches that the layer 120 has mixed electronic and ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm, and an electrical conductivity from 10-7 S/cm to 100 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic and electronic conductivity, respectively.  For example, in the battery art, Viner (US 2019/0088958) teaches a mixed conductivity protective layer having ionic and electronic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the mixed conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic and electronic conductivity as was known in the art at the time of invention.  

Lee’185 does not appear to teach wherein the conductive elastomer is a sulfonated elastomer.  
However, in the energy storage device art, Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043) teaches sulfonated elastomers having improved improved strength, hydrophilicity, and ionic conduction (see Introduction).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfonated elastomer such as that taught by Elabd as the ionically conductive matrix material, for the benefit of obtaining desirable commercial availability, strength, and ionic conductivity as taught by Elabd.  
For clarification, it is noted that the Introduction section of Elabd teaches several embodiments of the sulfonated polymers which are substantially equivalent to, or at least obvious variants of, the sulfonated elastomeric matrix material of the claimed invention.  More specifically the sulfonated styrene-butylene based block polymers of Elabd Introduction page 3038 are thermoplastic elastomers [as claimed] comparable to the claimed sulfonated styrene-ethylene-butadiene-styrene elastomer or styrene butadiene rubber materials described in applicant’s specification.  Accordingly, the deficiency of Lee with respect to the sulfonated conductive elastomer is obviated in view of Elabd

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of 2 to 500 %; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an elastomeric matrix of the same or similar material to that claimed.
The materials recited in claims 13-16 and 22 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee’185 [0089] liquid electrolyte; Lee’185 [0015] carbon nanotube; Lee’185 [0083] lithium cobalt oxide; Elabd for sulfonated elastomer material). 

The deposition/stacking sequence described in claims 6-8 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.

Claims 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043) and Peebles (US 2019/0207256).
Regarding independent claim 4, the majority of the limitations are taught by the cited art as previously described in the rejection of independent claim 1.  
Lee’185 teaches carbon nanotubes as the conductive reinforcement, but does not expressly teach the conductive reinforcement material being alternate carbon reinforcement materials such as carbon nanofibers.
Zhamu’035 teaches a protective layer for an anode, wherein the protective layer comprises conductive reinforcement material which may be carbon nanotubes, or alternatively could be a different carbon reinforcement material such as carbon nanofibers (paragraph [0016], abstract).
The replacement of the carbon nanotube reinforcement material expressly taught by Lee’185 with an alternate carbon reinforcement materials such as carbon nanofibers as taught by Zhamu’035 would merely require the simple substitution of one known carbon reinforcement material for another to yield the predictable result of providing desirable electrical conductivity and mechanically strength to the protective layer; therefore, a prima facie case of obviousness exists (MPEP 2141). 

Further regarding independent claim 4 and dependent claim 9, Lee’185 does not expressly teach that the sulfonated elastomer matrix contains 0.1 to 50% of the inorganic ion conductive additives recited in the claims.
In the battery art, Peebles teaches that the stability of an electrolyte system may be improved by including sacrificial salt as a donor metal comprising additive (paragraph [0024]).  Peebles further teaches LiBOB as exemplary of the sacrificial salt (paragraph [0024]).  Peebles further teaches that < 5wt% of the additive is effective (paragraph [0024]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee’185 to include an inorganic ion conduction improving additive such as LiBOB at the claimed concentration range is found to be prima facie obvious in view of Peebles.  

The matrix including 0.1 to 50% of the ion conductivity enhancing species recited in claim 12 is suggested by the species of Lee’185 paragraph [0020], considering that the disclosed species may be utilized in combination.  Alternatively, the claimed limitations are suggested by the nonpreferred embodiment disclosed by Lee’185 as Comparative Example 7.  


Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043) and Takeyama (US 2011/0143211).
Regarding claim 17-23, the cited art remains as applied to claim 14. Lee’185 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee’185 merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723